Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments – Double Patenting
In light of the amended claims, the rejection of Claims 1 – 6, 8 – 13 and 15 – 20 on the ground of non-statutory double patenting over US Patent No. 10,911,824 is withdrawn.


Allowable Subject Matter
Claims 1 – 2 and 4 – 20 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1, 8 and 15 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including
“collect a first signature for media being presented to a plurality of households, the first signature containing at least a first portion of the media and a second portion of the media; 
credit the media when the first signature matches a reference signature in a reference signature database; 
in response to determining that the first signature does not match a reference signature in the reference signature database and the first signature does not match an unidentified signature in an unknown signature database, store the first signature in the unknown signature database; 
in response to determining that a second signature does not match the reference signature in the reference signature database and the second signature matches the unidentified signature in the unknown signature database, increase a count associated with the unidentified signature; 
in response to determining that a third signature containing a third portion of the media and a fourth portion of the media does not match the reference signature in the reference signature database and does not match the unidentified signature in the unknown signature database, and the third portion of the media is the same as the first portion of the media, update the unidentified signature to include the fourth portion of the media; 
determine when a fourth signature matches the unidentified signature, the fourth signature associated with metadata identifying the media; and 


The examiner has found that the prior art(s) does not appear to teach or suggest or render obvious the claimed limitation(s) in combination with the specific added limitations as recited in independent claim(s). The prior art of record fail(s) to teach or suggest individually or in combination the independent claims.
Examiner has previously presented Moshitch as generally teaching identifying broadcast content using video signatures, (Fig. 1, [0021], [0024], and [0027]) and identifying unknown content by comparing parts of known signatures ([0173] – [0177]).  But Moshitch does not clearly demonstrate and unknown signature database.
To supplement the teachings of Moshitch, the Examinaer has previously presented Cook as teaching a system having many databases including master databases and reference databased, (Fig. 1, [0002], [0006], [0028], [0043] and [0046]).  However, the combination of Moshitch and Cook does not clearly demonstrate newly added limitations in amended independent Claim 1 including “in response to determining that a third signature containing a third portion of the media and a fourth portion of the media does not match the reference signature in the reference signature database and does not match the unidentified signature in the unknown signature database, and the third portion of the media is the same as the first portion of the media, update the unidentified signature to include the fourth portion of the media”.
To supplement the teachings of Moshitch and Cook, the Examiner further presents Alonso et al., US Pub. 2016/0119672 A1 as teaching determining signature representative of a media signal by a monitored media device and comparing the monitored signature to one or more reference signature corresponding to known media sources, ([0014]).  However, Alonso does not cure the deficiencies of the prior art.  Therefore, Claim 1 is considered allowable.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alonso et al., US Pub. 2016/0119672 A1 disclose determining signature representative of a media signal by a monitored media device and comparing the monitored signature to one or more reference signature corresponding to known media sources, ([0014]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA M FOGG/Examiner, Art Unit 2421